             Case 5:20-cv-00948-J Document 28 Filed 12/14/20 Page 1 of 10



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

MICHELLE L. HANEY, an                     )
individual,                               )
                                          )
Plaintiff,                                )
                                          )       Case No.: CIV-20-948-J
vs.                                       )
                                          )
GARRY BACCUS, an individual,              )
et al.,                                   )
                                          )
Defendant.                                )
                                          )

         AMENDED JOINT STATUS REPORT AND DISCOVERY PLAN

Date of Conference: November 30, 2020 at 10:40 a.m.

Appearing for Plaintiff:
Charles T. Battle
THE BATTLE LAW FIRM, PLLC
1415 NW 43rd Street
Oklahoma City, OK
Telephone: (405) 420-0082
Facsimile: (405) 416-5492
Email: charles@battlelawfirmok.com

Nathaniel F. Raddatz
NATHANIEL F. RADDATZ
ATTORNEY-AT-LAW, PLLC
1415 NW 43rd Street
Oklahoma City, OK 73118
Telephone: (405) 848-2409
Email: nraddatz@hotmail.com


Appearing for Defendants Gary Baccus
dba Gary Baccus Insurance & Gary Baccus State Farm Insurance Agency;
and Gary & Jana Baccus, LLC:

                                          1
           Case 5:20-cv-00948-J Document 28 Filed 12/14/20 Page 2 of 10



Rebecca S. Woodward, OBA #8070
First Place Tower
15 East 5th Street, Suite 3900
Tulsa, OK 74103
(918) 295-8888
(918) 295-8889 fax
RebeccaWoodward@HoldenLitigation.com

Appearing for Defendants, State
Farm Mutual Automobile
Insurance Company, State
Farm Fire & Casualty
Insurance Company, and State
Farm Mutual Insurance
Company       (“State Farm
Defendants”)
 Elaine R. Turner, OBA #13082
 Lindsay N. Kistler, OBA #32814
100 North Broadway, Suite 2900
Oklahoma City, OK 73102-8865
Telephone: (405) 553-2828
Facsimile: (405) 553-2855
Email: eturner@hallestill.com
Email: lkistler@hallestill.com


                     Jury Trial Demanded X - Non-Jury Trial □


   1. BRIEF PRELIMINARY STATEMENT.

      A.      Plaintiff: On or about February 10, 2019, Mrs. Haney applied for to be a
              sales representative for the Defendants and she was subsequently
              interviewed by Defendant Gary Baccus (“Mr. Baccus”). The interview
              with Mr. Baccus went well and Plaintiff left the interview with the
              impression that she was going to be hired. Thereafter, Plaintiff attended a
              subsequent interview with Mr. Baccus and Mrs. Jana Baccus (“Mrs.
              Baccus”). During the second interview, Mrs. Baccus inquired about
              Plaintiff’s health and the health of members of Plaintiff’s family. Mrs.
              Baccus also asked Plaintiff if “she could handle the job”. As such, Plaintiff
              was not hired by Defendants because at the time she applied, she had a
              family member that was disabled; Plaintiff was regarded by Defendants as
              disabled; and/or because Plaintiff was above the age of forty (40) years old.
                                            2
          Case 5:20-cv-00948-J Document 28 Filed 12/14/20 Page 3 of 10




     B.      State Farm Defendants: There is no legal entity named “State Farm
             Mutual Insurance Company”. The State Farm Defendants further deny all
             of Plaintiff’s allegations and further deny that Plaintiff is entitled to any
             relief whatsoever. The State Farm Defendants deny that Plaintiff applied
             for employment with the State Farm Defendants and further deny any joint
             employer or single enterprise relationship with the Baccus Defendants. The
             State Farm Defendants assert that Plaintiff has failed to exhaust her
             administrative remedies because the State Farm Defendants have no notice
             or knowledge of any EEOC or ORE administrative proceedings initiated by
             Plaintiff pertaining to Plaintiff’s claims against the State Farm Defendants.
             As such, Plaintiff is not entitled to any relief whatsoever against the State
             Farm Defendants.

             Baccus Defendants:

             1. Gary Baccus dba Gary Baccus Insurance & Gary Baccus State
                Farm Insurance Agency: Defendant denies that Ms. Baccus inquired
                about Plaintiff’s health and the health of members of Plaintiff’s family.
                Plaintiff volunteered during the interview that members of her family
                were disabled without any prompting from Gary or Jana Baccus. This
                unsolicited statement was unrelated to the defendant’s decision not to
                hire Plaintiff for a sales position. Several people interviewed for this
                position and another person with skill sets and experience more suited to
                the position was hired. Moreover, this Defendants does not have
                enough employees to be considered an “employer” under the Americans
                With Disabilities Act, (“ADA”) (as amended by the ADA Amendments
                Act of 2008), 42 U.S.C. § 12101, et. seq. or the Age Discrimination in
                Employment Act, (“ADEA”) of 1967, 29 U.S.C. § 626(c).

             2. Gary and Jana Baccus, LLC: This defendant is an improper party in
                this case. It has no employees; it only owns the building in which the
                Gary Baccus State Farm Insurance Agency and another tenant are
                housed and collects rent. It was not involved in the determination not to
                hire Plaintiff and did not advertise for any position.


2.   JURISDICTION. This Court has subject matter jurisdiction pursuant to 28
     U.S.C. § 1331. Venue is proper under 28 U.S.C. § 1391(b)(2).

3.   STIPULATED FACTS.

     1. None at this time.
                                           3
          Case 5:20-cv-00948-J Document 28 Filed 12/14/20 Page 4 of 10




4.   CONTENTIONS AND CLAIMS FOR DAMAGES OR OTHER RELIEF
     SOUGHT.

     a.      Plaintiff:

             3. Defendant is liable to Plaintiff for disability discrimination in violation
                of the Americans with Disabilities Act (“ADA”) (as amended by the
                ADA Amendments Act of 2008), 42 U.S.C. § 12101, et. seq. by failing
                to hire Plaintiff as she was regarded as disabled by Defendants and/or
                was not hired due to having family members were disabled at the time
                Defendants failed to hire her.

             4. Defendant is liable to Plaintiff for failing to hire Plaintiff due to her age
                and therefore Defendants discriminated against her in violation of the
                Age Discrimination in Employment Act (“ADEA”) of 1967, 29 U.S.C.
                § 626(c).

             5. Defendants are liable to Plaintiff by violating the Oklahoma Anti-
                Discrimination Act (“OADA”), OKLA. STAT. tit. 25, §§ 1101-1706, et
                seq. in the nature of disability and age discrimination for failing to hire
                Plaintiff due to her disabled family members, and/or being regarded as
                having a disability, and/or due to her age.

             6. As damages, Plaintiff intends to seek compensatory damages, back pay,
                front pay; damages for emotional distress equitable relief, and liquidated
                damages pursuant to the ADA, 42 U.S.C. § 12117.

             7. As damages, Plaintiff intends to seek back pay, front pay; equitable
                relief, and liquidated damages pursuant to the ADEA, 29 U.S.C. §
                626(c) et seq. and the OADA, OKLA. STAT. tit. 25, §§ 1101-1706, et
                seq.

             8. Because Defendants’ actions were willful, wanton or, at the least, in
                reckless disregard of Plaintiff’s rights, Plaintiff is entitled to punitive
                damages as provided by the ADA, 42 U.S.C. § 12117.

             9. Plaintiff also intends to seek attorneys’ fees and costs.

     b.      State Farm Defendants:


                                             4
     Case 5:20-cv-00948-J Document 28 Filed 12/14/20 Page 5 of 10



        1. Plaintiff’s Petition fails to state a claim upon which relief can be
           granted.

        2. Plaintiff has failed to exhaust her administrative remedies as to the State
           Farm Defendants. State Farm Defendants have no notice nor knowledge
           of any EEOC or OCRE administrative proceedings initiated by Plaintiff
           pertaining to Plaintiff’s claims against the State Farm Defendants.

        3. As set out herein, State Farm Defendant deny that Plaintiff applied for
           employment with the State Farm Defendants and further deny any joint
           employer or single-enterprise relationship with the Baccus Defendants.
           Alternatively, State Farm Defendants assert that Plaintiff may have
           failed to mitigate her alleged damages, may have failed to take
           reasonable action to avoid damages, and may not be entitled to some or
           all of the relief demanded. Plaintiff has not yet provided the State Farm
           Defendants with a calculation of alleged damages, and the State Farm
           Defendants have not yet obtained discovery from Plaintiff (including
           Plaintiff’s deposition) to determine what efforts Plaintiff made to find
           other employment. Facts pertaining to Plaintiff’s efforts to mitigate her
           damages are within Plaintiff’s control and will become known during
           discovery.

        4. The State Farm Defendants have not engaged in any conduct that would
           justify imposition of either liquidated or punitive damages.

        5. Plaintiff is not entitled to punitive or liquidated damages, and the
           imposition of punitive or liquidated damages in this action would
           violate the Constitutions of the United States and Oklahoma.
        6. An award of compensatory or punitive damages is subject to the
           limitations of 42 U.S.C. § 1981a and other applicable laws.

        7. Any damages suffered by Plaintiff are a proximate result of her own
           conduct and in no way were caused by or otherwise attributable to the
           State Farm Defendants. Accordingly, any such damages should either
           be denied completely, or apportioned according to the evidence.

        8. No entity exists by the name of “State Farm Mutual Insurance
           Company.”

C.

        1.      Gary Baccus dba Gary Baccus Insurance & Gary Baccus State
             Farm Insurance Agency.
                                    5
        Case 5:20-cv-00948-J Document 28 Filed 12/14/20 Page 6 of 10




               a. Defendant’s decision not to hire Plaintiff was wholly unrelated to her
                  age (Mr. Baccus is over 65) or her allegedly disabled family
                  members. Another candidate who had the experience and skill set
                  more suited to the position was hired.
               b. Defendant’s decision to not to hire Plaintiff was for legitimate,
                  nondiscriminatory business purposes.
               c. Defendant does not have the requisite number of employees to
                  qualify as an “employer” either under the ADA or ADEA.
               d. Defendant did not discriminate against Plaintiff under the ADA,
                  ADEA or the Oklahoma Anti-Discrimination Act.
               e. Plaintiff is not entitled to any of the damages she seeks.
               f. While discovery has not yet begun, Plaintiff may have failed to
                  mitigate her damages.

            2. Gary and Jana Baccus, LLC
               a. This defendant has no employees, did not advertise for a any sales
                  position, and did not interview Plaintiff (or anyone else) for
                  employment.
               b. This entity is an improper party, as it was in no way involved in any
                  hiring decisions regarding Plaintiff.
               c. Plaintiff has failed to exhaust her administrative remedies against
                  this defendant.
               d. This Defendant does not qualify as an employer under the ADA or
                  ADEA as it has no employees.
               e. Plaintiff fails to state a claim against this defendant.
               f. Defendant is not entitled to any damages against this defendant.


5.   APPLICABILITY OF FED. R. CIV. P. 5.1 AND COMPLIANCE.
     Do any of the claims or defenses draw into question the constitutionality of a
     federal or state statute where notice is required under 28 U.S.C. § 2403 or Fed. R.
     Civ. P. 5.1?
                    □ Yes X No

6.   MOTIONS PENDING AND/OR ANTICIPATED

     Plaintiff: None at this time.

     State Farm Defendants: The State Farm Defendants anticipate filing a motion for
     summary judgment on Plaintiff’s claims and any other motions in preparation of
     trial in accordance with the Court’s scheduling order.

                                          6
          Case 5:20-cv-00948-J Document 28 Filed 12/14/20 Page 7 of 10



     The Baccus Defendants: The Baccus State Farm Insurance Agency and Gary and
     Jana Baccus anticipate filing dispositive motions. The Baccus State Farm
     Insurance Agency anticipates filing a motion to amend its Answer.



7.   COMPLIANCE WITH RULE 26(a)(1). Have the initial disclosures required by
     Fed. R. Civ. P. 26(a)(1) been made? X Yes No
     If “no,” by what date will they be made?



8.   PLAN FOR DISCOVERY.

     A.      The discovery planning conference (Fed. R. Civ. P. 26(f)) was held on
             November 17, 2020.

     B.      The parties anticipate that discovery should be completed within eight (8)
             months of the date of the Scheduling Conference with the Court. A
             scheduling order has now been entered by the Court.

     C.      In the event ADR is ordered or agreed to, what is the minimum amount of
             time necessary to complete necessary discovery prior to the ADR session?
             Six (6) months.

     D.      Have the parties discussed issues relating to disclosure or discovery of
             electronically stored information, including the form or forms in which it
             should be produced, pursuant to Fed. R. Civ. P. 26(f)(3)(C)?

             X Yes □ No

     E.      Have the parties discussed issues relating to claims of privilege or of
             protection as trial-preparation material pursuant to Fed. R. Civ. P.
             26(f)(3)(D)?

             X Yes □ No

             To the extent the parties have made any agreements pursuant to Fed. R.
             Civ. P. 26(f)(3)(D) and Fed. R. Civ. P. 502(e) regarding a procedure to
             assert claims of privilege/protection after production and are requesting that
             the court include such agreement in an order, please set forth the agreement
             in detail below and submit a proposed order adopting the same.

                                            7
           Case 5:20-cv-00948-J Document 28 Filed 12/14/20 Page 8 of 10




      F.      Identify any other discovery issues which should be addressed at the
              scheduling conference, including any subjects of discovery, limitations on
              discovery, protective orders needed, or other elements (Fed. R. Civ. P.
              26(f)) which should be included in a particularized discovery plan.
              None.

9.    ESTIMATED TRIAL TIME: Approximately three (3) days

10.   BIFURCATION REQUESTED: □Yes X No—However, the issue of front pay
      is equitable relief, and Plaintiff may request that expert designation concerning
      front pay after a jury verdict on liability.

11.   POSSIBILITY OF SETTLEMENT:                □ Good X Fair □ Poor

12.   SETTLEMENT AND ADR PROCEDURES:

      A.      Compliance with LCvR 16.1(a)(1) - ADR discussion: X Yes         □ No

      B.      The parties request that this case be referred to the following ADR process:

              □ Court-Ordered Mediation subject to LCvR 16.3
              □ Judicial Settlement Conference
              □ Other _____________________________________________________
              X None - the parties do not request ADR at this time, but may request
              judicial settlement conference or private mediation later.

13.   Parties consent to trial by Magistrate Judge? □ Yes     X No

14.   Type of Scheduling Order Requested. X Standard - □ Specialized

      Submitted this 14th day of December, 2020.

                                          S/ Charles T. Battle_____________
                                          Charles T. Battle, OBA #22486
                                          THE BATTLE LAW FIRM, PLLC
                                          1415 NW 43rd Street
                                          Oklahoma City, OK 73118
                                          Telephone: (405) 420-0082
                                          Facsimile: (405) 416-5492
                                          Email:charles@battlelawfirmok.com

                                          S/ Nathaniel F. Raddatz
                                            8
Case 5:20-cv-00948-J Document 28 Filed 12/14/20 Page 9 of 10



                           Nathaniel F. Raddatz
                           NATHANIEL F. RADDATZ
                           ATTORNEY-AT-LAW, PLLC
                           1415 NW 43rd Street
                           Oklahoma City, OK 73118
                           Telephone: (405) 848-2409
                           Email: nraddatz@hotmail.com
                           ATTORNEYS FOR PLAINTIFF MICHELLE
                           L. HANEY

                           S/Rebecca    Woodward (with permission)
                           Rebecca S. Woodward, OBA #8070
                           HOLDEN LITIGATION PC
                           First Place Tower
                           15 East 5th Street, Suite 3900
                           Tulsa, OK 74103
                           (918) 295-8888
                           (918) 295-8889 fax
                           RebeccaWoodward@HoldenLitigation.com
                           Attorneys for Defendants Gary Baccus dba
                           Gary Baccus Insurance & Gary Baccus State
                           Farm Insurance Agency and Gary and Jana
                           Baccus, LLC




                             9
             Case 5:20-cv-00948-J Document 28 Filed 12/14/20 Page 10 of 10




                                        Elaine R. Turner (with permission)
                                        Elaine R. Turner, OBA #13082
                                        Lindsay N. Kistler, OBA #32814
                                        HALL, ESTILL, HARDWICK, GABLE
                                        GOLDEN & NELSON, P.C.
                                        100 North Broadway, Suite 2900
                                        Oklahoma City, Oklahoma 73102
                                        Telephone: (405) 553-2828
                                        Facsimile: (405) 553-2855
                                        eturner@hallestill.com
                                        lkistler@hallestill.com
                                        Attorneys for Defendants, State Farm
                                        Mutual       Automobile       Insurance
                                        Company, State Farm Fire & Casualty
                                        Insurance Company, and State Farm
                                        Mutual Insurance Company


2260870.1:734590.02012




                                          10
